Exhibit 10.22.1

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A

NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM
THIS INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.







 





 



OVERRIDING ROYALTY INTEREST DEED



 





 





THE STATE OF TEXAS           ~





                                                                                     
KNOW ALL MEN BY THESE PRESENTS:





COUNTY OF JONES             ~





 





 





Date:





            July ____, 2006

 

Effective Date:

            July ____, 2006





 





Grantor:



            WENTWORTH ENERGY, INC., an Oklahoma corporation

, acting by and



            through its duly authorized officer, undersigned





 





Grantor's Mailing Address:





            115 West 7th Street, Suite #1415, Fort Worth,





            Tarrant County, Texas 76102





           





Grantee:



            GEORGE BARNES, JOANN BARNES, H.E. (BUSTER) BARNES and LeDEENA
SMITTH,

as to an undivided 1/4 interest in the overriding      royalty interest
described below







 





Grantees' Mailing Address: 





            1006 Anderson County Road 2212, Palestine,





            Anderson County, Texas 75803



 





Consideration:





Ten and No/100 ($10.00) Dollars and other good and valuable consideration, the
receipt and sufficiency of which is hereby expressly confessed and recognized by
Grantor.





 





Property:





A two (2.00%) percent overriding royalty interest of Grantor's mineral interest,
in all the oil, gas, and constituent elements including cashinghead gas produced
from wells drilled by WENTWORTH ENERGY, INC. as well as from any well or wells
drilled for or in which WENTWORTH ENERGY, INC. participates (whether by farmout,
farm-in, lease, assignment or otherwise), as may be located on those certain
properties described in Exhibit A., attached hereto and fully incorporated
herein.  Such grant shall only apply to production as described herein, from
wells drilled and developed subsequent to the date of this conveyance, and shall
not include any well on the subject properties that may be in production as of
the date of this conveyance.

 



When the context requires, singular nouns and pronouns include the plural.  This
instrument shall be deemed to be effective upon its recording in the office of
the county clerk.





 

--------------------------------------------------------------------------------

 





 





            EXECUTED this           day of June, 2006.





 





 





 





                                                                                   
WENTWORTH ENERGY, INC.





 





 





                                                                        By: 
                                                                     

                                                                                   
JOHN PUNZO,

                                                                                   
Its Chief Executive Officer



 





 





THE STATE OF TEXAS           ~





 





COUNTY OF ANDERSON        ~





 





            This instrument was acknowledged before me on the 20 day of June,
2006, by John Punzo, in the capacity stated, on behalf of Wentworth Energy, Inc.





 





 





                                                                                                                                                           
                                                                    





                                                                                   
Notary Public in and for the State of Texas





 





 





After recording, please return to:



JACKSON HANKS, P.C.





Post Office Box 2458





Palestine, Texas  75802



--------------------------------------------------------------------------------

 

EXHIBIT A.

 

OIL, GAS AND OTHER MINERALS

 

JONES COUNTY, TEXAS

 

Being all the minerals formerly owned by The P.D.C. Ball Limited Partnership in
the Southwest Quarter (SW 1/4) of Section 33, Block 18, T&P RR. CO. Survey,
Jones County, Texas containing 160 acres of land, more or less.

 

 